«

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Miguel Angel De Olmos-Quiroz _ Case Number: 3:20-mj-20054

Holly § Hanover

Defendant's Attoymey

- REGISTRATION NO. 93626298 | Fi LE D

THE DEFENDANT: JAN 18 2020
ix] pleaded guilty to count(s) 1 of Complaint

C] was found guilty to count(s) Ten Gieacospstacrcount. |

after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
( The defendant has been found not guilty on count(s)
O Count(s) | dismissed on the motion of the United:States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

oe SERVED o days

X Assessment: $10 WAIVED Fine: WAIVED

1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

O Court recommends defendant be deported/removed with relative, _- charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020
Date of Imposition of Sentence

jy

HONORABUIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE. _

 

Received

 

Clerk’s Office Copy - a 3:20-mj-20054

 

eee ee ae np

a a
